DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 04/27/2021 containing amendments and remarks to the claims.
The objections to claims 1, 4 and 11 are withdrawn due to amendments made to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen A. Soffen on 06/01/2021.

The application has been amended as follows: 
Claim 1
99.9%.”

Claim 4
Cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-6, filed 04/27/2021, with respect to the rejections of claims 1-11 under 35 U.S.C. 102(a)(1) or 103, respectively, have been fully considered and are persuasive. The Applicant has amended the claims to recite that the conversion is maintained at a constant level of between 95% to 99.9%. The prior art of record, Yurchak (U.S. Patent No. 4,814,535) discloses that conversion is to be maintained at at least 99.9%. When the conversion declines less than 99.9%, the process of Yurchak is terminated. As such, the prior art of record fails to disclose or reasonably suggest maintaining a constant level of conversion between 95% and 99.9% as recited in the amended claim 1. Therefore, the rejections of claims 1-11 under 35 U.S.C. 102(a)(1) or 103, respectively, have been withdrawn. 
No prior art alone or in combination with references discloses the process for converting oxygenates to C5+ hydrocarbons as recited in claim 1. 
The closest prior art of record is Yurchak (U.S. Patent No. 4,814,535, cited in the IDS dated 09/23/2020).
Yurchak discloses a process for conversion of oxygenates to gasoline at variable inlet temperature comprising the steps of continuously:
providing a feed comprising oxygenates such as methanol or dimethyl ether (col. 4, lines 19-26 and 41-52);
heating the feed comprising oxygenates to an inlet temperature of downstream conversion reactors (col. 5, lines 20-29; col. 6, lines 50-56);
introducing the heated feed into the inlet of conversion reactors (col. 5, lines 28-46; col. 6, lines 57-61); 
converting the heated feed in the presence of a catalyst to converted oxygenate products comprising C5+ hydrocarbons (col. 4, lines 30-34; col. 5, line 28 to col. 6, lines 36);
withdrawing the converted oxygenate products from the conversion reactors (col. 6, lines 1-20);
determining methanol breakthrough, which is considered determining the amount of unconverted oxygenate compound in the converted oxygenate products (col. 5, lines 5-10; col. 9, lines 1-7); and
separating the converted oxygenate products into a gasiform product comprising C4- hydrocarbons, a liquid hydrocarbon product comprising C5+ hydrocarbons boiling in the gasoline boiling range and a liquid water fraction, wherein any unconverted methanol/oxygenate is present in the aqueous product stream (col. 5, lines 5-10; col. 6, lines 18-40; col. 4, lines 30-33).
Yurchak further discloses that the inlet temperature may be continuously adjusted to maintain a constant methanol conversion (col. 6, lines 50-52; col. 8, lines 40-48).
Yurchak differs from the claimed invention in that Yurchak explicitly discloses that when methanol conversion is declined to less than 99.9%, the process of Yurchak is terminated (col. 10, lines 11-16). Yurchak is directed to operating at conversion of at least 99.9% and teaches away from operating between 95% to 99.9%. 
Beech, Jr. et al. (U.S. Patent No. 5,059,738), directed to conversion of C1-C4 oxygenates to gasoline boiling range hydrocarbons, teaches that process for converting oxygenates to gasoline boiling range hydrocarbons can be operated at methanol conversion less than 99% when disposal or recovery of unconverted methanol is not a consideration (Abstract; col. 4, lines 47-63). 
However, while operating at conversion less than 99.9% or less than 99% may be known in the art, the Applicant has demonstrates criticality and unexpected results for operating at a constant level of conversion of between 95% to 99.9%, which is not recognized in the prior art. 
The Applicant has shown that optimal gasoline yield is not found at 100% oxygenate conversion, but always lower oxygenate conversions due to the occurrence of secondary cracking reactions. Operating at a conversion level between 95% and 99.9% unexpectedly provides superior yields when compared to operating at conversion above 99.9% and below 95% (see Fig. 1). There is a significant yield loss at conversion greater than 99.9%. Therefore, even though the prior art may disclose a range close to 99.9% or conversion level may be below 99%, the prior art teaches away from lower conversion unless disposal or recovery of unconverted oxygenate is not a consideration and fails to motivate maintaining the conversion between 95% and 99.9% as taught by the Applicant. The Applicant has rebutted any prima facie case of obviousness over the prior art of record by establishing criticality and unexpected results of operating at the constant level of conversion between 95% and 99.9%. 
As such, claims 1-3 and 5-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772